Citation Nr: 1623271	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  14-01 143 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for lumbar strain.

2.  Entitlement to a disability rating in excess of 10 percent for right shoulder tendonitis.

3.  Entitlement to a disability rating in excess of 10 percent for right ankle status post avulsion injury with scar and degenerative joint disease.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from August 2007 to December 2009.

This matter comes to the Board of Veterans' Appeal (Board) on appeal from a January 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board notes that the Veteran was previously represented by the Texas Veterans Commission.  In July 2013, he changed his representation to the Oklahoma Department of Veterans Affairs.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in June 2015.  A transcript from that proceeding is associated with the Veterans Benefits Management System (VBMS) file.

The record shows that the Veteran submitted additional evidence after the November 2014 statement of the case in the form of private treatment records dated in August 2015 and September 2015.  However, the RO will have an opportunity to review these records upon remand. 

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Board finds that an additional VA examination is needed to evaluate the Veteran's lumbar spine disability.  The Veteran was most recently afforded an examination in connection with his claim in December 2012, which was more than three years ago.  During the June 2015 hearing, the Veteran testified that his back had worsened since the December 2012 VA examination was conducted.  See June 2015 Board Hearing Transcript (Tr.), page 17.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Regarding the Veteran's increased rating claim for his right shoulder tendonitis, a remand is also necessary to obtain a current VA examination.  The Veteran's right shoulder was last evaluated during a November 2012 VA examination.  Since that time, the Veteran asserted that his right shoulder has worsened.  See Tr., page 5.  In addition, VA received a September 2015 Muscogee (Creek) Nation Department of Health record showing that the Veteran was scheduled to have a right shoulder surgery.  Thus, the Board finds that an updated VA examination is necessary to ascertain the current severity and manifestations of the Veteran's service-connected right shoulder disability.  See VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer, 10 Vet. App. at 403; Caffrey, 6 Vet. App. at 381.  

In addition, the Board finds that a remand is necessary for the issuance of a statement of the case.  After the January 2013 rating decision assigned a higher disability rating for the Veteran's right ankle disability, the Veteran filed a timely notice of disagreement with the assigned rating in November 2013.  However, the RO has not yet addressed this issue in a statement of the case.  Where the record contains a notice of disagreement as to an issue, but no statement of the case, the issue must be remanded to the originating agency to issue a statement of the case and to provide the claimant an opportunity to perfect the appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a statement of the case addressing the issue of entitlement to a disability rating in excess of 10 percent for right ankle status post avulsion injury with scar and degenerative joint disease.  The statement of the case should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  If, and only if, the Veteran files a timely substantive appeal should this issue be certified to the Board.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his lumbar spine disability and right shoulder disability.  A specific request should be made for records associated with a September 2015 right shoulder surgery.

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records.

3.  After the preceding development in paragraph 2 is completed, provide the Veteran with a VA examination to ascertain the current severity and manifestations of his service-connected lumbar strain.  The claims file must be made available to the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation

The examiner must perform full range of motion studies of the thoracolumbar spine and comment on the functional limitations of the service-connected disability caused by pain, flare-ups of pain, weakness, fatigability, and incoordination.  To the extent feasible, any additional functional limitation must be expressed as a limitation of motion of the thoracolumbar spine in degrees.

The examiner must indicate whether a diagnosis of intervertebral disc syndrome is warranted, and if not, should provide a fully reasoned explanation as to why such a diagnosis is not warranted.  The examiner must indicate whether the Veteran has incapacitating episodes due to intervertebral disc syndrome.  For VA rating purposes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  If the Veteran experiences incapacitating episodes, the examiner must indicate the approximate number of weeks in the last year the Veteran has experienced incapacitating episodes.
The examiner must also indicate whether the Veteran has any neurological disability as a result of his lumbar strain.  If so, the examiner should indicate the nerve or nerves affected, whether the neurological symptoms are better described as paralysis, neuritis, or neuralgia, and describe the severity of the neurological symptoms.

The examiner should also state whether there are any scars related to the Veteran's lumbar spine disability.  If so, he or she should provide the findings necessary under the rating criteria for scars.

4.  After completing the development in paragraph 2, provide the Veteran with a VA examination to ascertain the current severity and manifestations of his right shoulder tendonitis.  The claims file must be made available to the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.   The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees and indicate whether there is any form of ankylosis.  He or she should also state whether there is any impairment of the humerus and impairment of the clavicle or scapula, and if so, provide the findings necessary under the rating criteria for such manifestations.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

The examiner must also report any neurological findings due to the Veteran's service-connected right shoulder disability.

In addition, the examiner should state whether there are any scars related to the Veteran's right shoulder disability.  If so, he or she should provide the findings necessary under the rating criteria for scars.

5.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




